Exhibit 10.1

UNITED STATES OF AMERICA

BEFORE THE

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM

WASHINGTON, D.C.

 

Written Agreement by and among      FLORIDA BANK GROUP, INC    Docket Nos.
11-012-WA/RB-HC Tampa, Florida    11-012-WA/RB-SM   FLORIDA BANK   

Tampa, Florida

 

and

    

FEDERAL RESERVE BANK OF ATLANTA

Atlanta, Georgia

 

  

WHEREAS, in recognition of their common goal to maintain the financial soundness
of Florida Bank Group, Inc., Tampa, Florida (“FBC”), a registered bank holding
company, and its subsidiary bank, Florida Bank, Tampa, Florida (the “Bank”), a
state-chartered bank that is a member of the Federal Reserve System, FBC, the
Bank, and the Federal Reserve Bank of Atlanta (the “Reserve Bank”) have mutually
agreed to enter into this Written Agreement (the “Agreement”); and

WHEREAS, on February 24 and 17, 2011, respectively, FBC’s and the Bank’s
board(s) of directors, at duly constituted meeting(s), adopted resolution(s)
authorizing and directing Susan Martinez to enter into this Agreement on behalf
of FBC and the Bank, and consenting to compliance with each and every provision
of this Agreement by FBC and the Bank, and their institution-affiliated parties,
as defined in sections 3(u) and 8(b)(3) of the Federal Deposit Insurance Act, as
amended (the “FDI Act”) (12 U.S.C. §§ 1813(u) and 1818(b)(3).



--------------------------------------------------------------------------------

NOW, THEREFORE, FBC, the Bank, and the Reserve Bank agree as follows:

Source of Strength

1. The board of directors of FBC shall take appropriate steps to fully utilize
FBC’s financial and managerial resources, pursuant to section 225.4(a) of
Regulation Y of the Board of Governors of the Federal Reserve System (the “Board
of Governors”) (12 C.F.R. § 225.4(a)), to serve as a source of strength to the
Bank, including, but not limited to, taking steps to ensure that the Bank
complies with this Agreement, and any other supervisory action taken by the
Bank’s federal or state regulator.

Board Oversight

2. Within 60 days of this Agreement, the board of directors of the Bank shall
submit to the Reserve Bank a written plan to strengthen board oversight of the
management and operations of the Bank. The plan shall, at a minimum, address,
consider, and include:

(a) The actions that the board of directors will take to improve the Bank’s
condition and maintain effective control over, and supervision of, the Bank’s
senior management and major operations and activities, including but not limited
to, credit risk management, concentrations of credit, lending and credit
administration, loan workout, audit and earnings;

(b) written policies and procedures for the Bank’s loan workout function, and
funding for personnel and other resources as are needed to effectively operate
the function and minimize losses to the Bank; and

 

2



--------------------------------------------------------------------------------

(c) steps to ensure that the loan workout function has adequate levels and types
of officers and staff and that the officers and staff have the requisite
qualifications and skills; and a timetable for hiring any necessary additional
officers.

Credit Risk Management

3. Within 60 days of this Agreement, the Bank shall submit to the Reserve Bank
an acceptable written plan to strengthen credit risk management practices. The
plan shall, at a minimum, address, consider, and include:

(a) Strategies to minimize credit losses and reduce the level of problem assets;

(b) steps to reduce the number of interest-only loans in the portfolio;

(c) procedures to identify, limit, and manage concentrations of credit,
including, but not limited to, establishment of concentration of credit risk
tolerances or limits by types of loan products, geographic locations, and other
common risk characteristics, and for commercial real estate, consistency with
the Interagency Guidance on Concentrations in Commercial Real Estate Lending,
Sound Risk Management Practices, dated December 12, 2006 (SR 07-1); and

(d) a schedule for reducing and the means by which the Bank will reduce the
level of concentrations, and timeframes for achieving the reduced levels.

Lending and Credit Administration

4. Within 60 days of this Agreement, the Bank shall submit to the Reserve Bank
acceptable revised written lending and credit administration policies and
procedures

 

3



--------------------------------------------------------------------------------

that shall, at a minimum, address, consider, and include:

(a) Standards for renewing or modifying existing loans, including, but not
limited to, analysis, documentation, and approval requirements;

(b) standards and limits for underwriting interest-only loans; and

(c) standards for the timely movement of loans to non-accrual status.

Loan Grading and Loan Review

5. Within 60 days of this Agreement, the Bank shall submit to the Reserve Bank
an acceptable written program to ensure the accurate grading of loans. The
program shall provide for policies, procedures, and processes for the timely and
ongoing grading of loans. The program shall, at a minimum, address, consider,
and include:

(a) Standards and criteria for assessing the credit quality of loans, including
a discussion of the factors used to assign appropriate risk grades to loans;

(b) procedures for the early identification of problem loans;

(c) procedures to re-evaluate the grading of loans in the event of material
changes in the borrower’s performance or the value of the collateral;

(d) procedures to evaluate the grading of all loans assigned less than a pass
grade at least quarterly;

(e) designation of the person(s) responsible for the grading of loans;

(f) controls to ensure staff’s consistent application and adherence to the loan
grading system; and

(g) a mechanism for reporting to senior management and the board of directors,
at least monthly, that at a minimum: summarizes the Bank’s loan grades;
describes trends in asset quality; identifies the loans that are nonperforming,
adversely

 

4



--------------------------------------------------------------------------------

graded, or identified as needing special attention, describes the status of
those loans, and describes the actions taken, or to be taken, by management for
strengthening of the quality of any such loans.

6. Within 60 days of this Agreement, the Bank shall submit to the Reserve Bank
an acceptable written program for the effective, ongoing review of the Bank’s
loan portfolio by a qualified independent party or by qualified staff that is
independent of the Bank’s lending function. The program shall provide for
policies and procedures for the timely identification and categorization of
problem loans, and processes to detect weaknesses in the Bank’s loan approval,
monitoring, and grading process. The program shall, at a minimum, address,
consider, and include:

(a) The scope, depth, and frequency of the independent loan review;

(b) clearly defined responsibilities for the loan review function; and

(c) an objective and timely assessment of the overall quality of the loan
portfolio and the accuracy of assigned loan grades.

7. The board of directors, or a committee thereof, shall evaluate the loan
review report and take appropriate steps to ensure that management takes prompt
action to address findings noted in the report.

Asset Improvement

8. The Bank shall not, directly or indirectly, extend, renew, or restructure any
credit to or for the benefit of any borrower, including any related interest of
the borrower, whose loans or other extensions of credit are criticized in the
Report of Examination conducted by the Reserve Bank that commenced on August 9,
2010 (the “Report of Examination”), or in any subsequent report of examination,
without the prior approval of

 

5



--------------------------------------------------------------------------------

a majority of the full board of directors or a designated committee thereof. The
board of directors or its committee shall document in writing the reasons for
the extension of credit, renewal, or restructuring, specifically certifying
that: (i) the Bank’s risk management policies and practices for loan workout
activity are acceptable; (ii) the extension of credit is necessary to improve
and protect the Bank’s interest in the ultimate collection of the credit already
granted and maximize its potential for collection; (iii) the extension of credit
reflects prudent underwriting based on reasonable repayment terms and is
adequately secured; and all necessary loan documentation has been properly and
accurately prepared and filed; (iv) the Bank has performed a comprehensive
credit analysis indicating that the borrower has the willingness and ability to
repay the debt as supported by an adequate workout plan, as necessary; and
(v) the board of directors or its designated committee reasonably believes that
the extension of credit will not impair the Bank’s interest in obtaining
repayment of the already outstanding credit and that the extension of credit or
renewal will be repaid according to its terms. The written certification shall
be made a part of the minutes of the meetings of the board of directors or its
committee, as appropriate, and a copy of the signed certification, together with
the credit analysis and related information that was used in the determination,
shall be retained by the Bank in the borrower’s credit file for subsequent
supervisory review. For purposes of this Agreement, the term “related interest”
is defined as set forth in section 215.2(n) of Regulation O of the Board of
Governors of the Federal Reserve System (the “Board of Governors”) (12 C.F.R. §
215.2(n)).

9. (a) Within 60 days of this Agreement, the Bank shall submit to the Reserve
Bank an acceptable written plan designed to improve the Bank’s position

 

6



--------------------------------------------------------------------------------

through repayment, amortization, liquidation, additional collateral, or other
means on each loan or other asset in excess of $750,000, including other real
estate owned (“OREO”), that: (i) is past due as to principal or interest more
than 90 days as of the date of this Agreement; (ii) is on the Bank’s problem
loan list; or (iii) was adversely classified in the Report of Examination.

(b) Within 30 days of the date that any additional loan or other asset in excess
of $750,000, including OREO, becomes past due as to principal or interest for
more than 90 days, is on the Bank’s problem loan list, or is adversely
classified in any subsequent report of examination of the Bank, the Bank shall
submit to the Reserve Bank an acceptable written plan to improve the Bank’s
position on such loan or asset.

(c) Within 30 days after the end of each calendar quarter thereafter, the Bank
shall submit a written progress report to the Reserve Bank to update each asset
improvement plan, which shall include, at a minimum, the carrying value of the
loan or other asset and changes in the nature and value of supporting
collateral, along with a copy of the Bank’s current problem loan list, extension
report, and past due/non-accrual report.

Allowance for Loan and Lease Losses

10. (a) Within 10 days of this Agreement, the Bank shall eliminate from its
books, by charge-off or collection, all assets or portions of assets classified
“loss” in the Report of Examination that have not been previously collected in
full or charged off. The Bank shall, within 30 days from the receipt of any
federal or state report of examination, charge off all assets classified “loss”
unless otherwise approved in writing by the Reserve Bank.

 

7



--------------------------------------------------------------------------------

(b) Within 60 days of this Agreement, the Bank shall review and revise its ALLL
methodology consistent with relevant supervisory guidance, including the
Interagency Policy Statements on the Allowance for Loan and Lease Losses, dated
July 2, 2001 (SR 01-17 (Sup)) and December 13, 2006 (SR 06-17), and the findings
and recommendations regarding the ALLL set forth in the Report of Examination,
and submit a description of the revised methodology to the Reserve Bank. The
revised ALLL methodology shall be designed to maintain an adequate ALLL and
shall address, consider, and include, at a minimum, the reliability of the
Bank’s loan grading system, the volume of criticized loans, concentrations of
credit, the current level of past due and nonperforming loans, past loan loss
experience, evaluation of probable losses in the Bank’s loan portfolio,
including adversely classified loans, and the impact of market conditions on
loan and collateral valuations and collectability.

(c) Within 60 days of this Agreement, the Bank shall submit to the Reserve Bank
an acceptable written program for the maintenance of an adequate ALLL. The
program shall include policies and procedures to ensure adherence to the Bank’s
revised ALLL methodology and provide for periodic reviews and updates to the
ALLL methodology, as appropriate. The program shall also provide for a review of
the ALLL by the board of directors on at least a quarterly calendar basis. Any
deficiency found in the ALLL shall be remedied in the quarter it is discovered,
prior to the filing of the Consolidated Reports of Condition and Income, by
additional provisions. The board of directors shall maintain written
documentation of its review, including the factors considered and conclusions
reached by the Bank in determining the adequacy of the ALLL. During the term of
this Agreement, the Bank shall submit to the Reserve Bank,

 

8



--------------------------------------------------------------------------------

within 30 days after the end of each calendar quarter, a written report
regarding the board of directors’ quarterly review of the ALLL and a description
of any changes to the methodology used in determining the amount of the ALLL for
that quarter.

Capital Plan

11. Within 60 days of this Agreement, FBC shall submit to the Reserve Bank an
acceptable written plan to maintain sufficient capital at FBC on a consolidated
basis, and FBC and the Bank shall submit an acceptable joint written plan to
maintain sufficient capital at the Bank as a separate legal entity on a
stand-alone basis. The plan shall, at a minimum, address, consider, and include:

(a) FBC’s current and future capital requirements, including compliance with the
Capital Adequacy Guidelines for Bank Holding Companies: Risk-Based Measure and
Tier 1 Leverage Measure, Appendices A and D of Regulation Y of the Board of
Governors (12 C.F.R. Part 225, App. A and D);

(b) The Bank’s current and future capital requirements, including compliance
with the Capital Adequacy Guidelines for State Member Banks: Risk-Based Measure
and Tier 1 Leverage Measure, Appendices A and B of Regulation H of the Board of
Governors (12 C.F.R. Part 208, App. A and B);

(c) the adequacy of the Bank’s capital, taking into account the volume of
classified assets, concentrations of credit, the adequacy of the ALLL, current
and projected asset growth, and projected earnings;

(d) the source and timing of additional funds to fulfill the Bank’s future
capital requirements; and

 

9



--------------------------------------------------------------------------------

(e) the requirements of section 225.4(a) of Regulation Y of the Board of
Governors that FBC serve as a source of strength to the Bank.

12. FBC and the Bank shall notify the Reserve Bank, in writing, no more than 30
days after the end of any calendar quarter in which any of FBC’s consolidated
capital ratios or the Bank’s capital ratios (total risk-based, Tier 1
risk-based, or leverage) fall below the approved capital plan’s minimum ratios.
Together with the notification, FBC and the Bank shall submit an acceptable
written plan that details the steps FBC and the Bank, as appropriate, will take
to increase FBC’s or the Bank’s capital ratios to or above the approved capital
plan’s minimums.

Earnings Plan and Budget

13. (a) Within 30 days of this Agreement, the Bank shall submit to the Reserve
Bank a written revised business plan for 2011 to improve the Bank’s earnings and
overall condition. The plan, at a minimum, shall provide for or describe:

(i) a comprehensive budget for 2011, including income statement and balance
sheet projections;

(ii) a description of the operating assumptions that form the basis for, and
adequately support, major projected income, expense, and balance sheet
components; and

(iii) an analysis of the Bank’s expenses that includes a branch profitability
study.

(b) During the term of this Agreement, a business plan and budget for each
calendar year subsequent to 2011 shall be submitted to the Reserve Bank at least
30 days prior to the beginning of that calendar year.

 

10



--------------------------------------------------------------------------------

Internal Audit

14. Within 60 days of this Agreement, the Bank shall submit to the Reserve Bank
an acceptable enhanced written internal audit program that shall, at a minimum,
address, consider and include:

(a) A documented risk assessment of the Bank’s business activities, operations
and functions;

(b) an internal audit plan that is based on the results of the risk assessment;

(c) an internal audit program that describes the objectives of the audit work
and lists the procedures that will be performed during each internal audit
review;

(d) establishment of an appropriate audit schedule, the frequency of which is
based on the Bank’s risk assessment of the area to be reviewed, and controls to
ensure compliance with the audit schedule; and

(e) a direct reporting line between the internal auditor and the audit committee
regarding findings of each audit and the progress of all necessary follow-up
activities;

(f) implementation of a system that tracks audit and examination findings to
ensure that appropriate remedial measures are taken in a timely fashion; and

(g) the requirements outlined in the Amended Interagency Guidance on the
Internal Audit Function and its Outsourcing, issued March 17, 2003 (SR 03-05).

 

11



--------------------------------------------------------------------------------

Dividends

15. (a) FBC and the Bank shall not declare or pay any dividends without the
prior written approval of the Reserve Bank and the Director of the Division of
Banking Supervision and Regulation of the Board of Governors (the “Director”).

(b) FBC shall not directly or indirectly take any other form of payment
representing a reduction in capital from the Bank without the prior written
approval of the Reserve Bank.

(c) All requests for prior approval shall be received at least 30 days prior to
the proposed dividend declaration date. All requests shall contain, at a
minimum, current and projected information, as appropriate, on the Bank’s
capital, asset quality, earnings and ALLL needs; and identification of the
sources of funds for the proposed payment. The Bank must also demonstrate that
the requested declaration or payment of dividends is consistent with the Board
of Governors’ Policy Statement on the Payment of Cash Dividends by State Member
Banks and Bank Holding Companies, dated November 14, 1985 (Federal Reserve
Regulatory Service, 4-877 at page 4-323).

Debt and Stock Redemption

16. (a) FBC shall not, directly or indirectly, incur, increase, or guarantee any
debt without the prior written approval of the Reserve Bank. All requests for
prior written approval shall contain, but not be limited to, a statement
regarding the purpose of the debt, the terms of the debt, the planned source(s)
for debt repayment, and an analysis of the cash flow resources available to meet
such debt repayment.

(b) FBC shall not, directly or indirectly, purchase or redeem any shares of its
stock without the prior written approval of the Reserve Bank.

 

12



--------------------------------------------------------------------------------

Compliance with Laws and Regulations

17. In appointing any new director or senior executive officer, or changing the
responsibilities of any senior executive officer so that the officer would
assume a different senior executive officer position, FBC and the Bank shall
comply with the notice provisions of section 32 of the FDI Act (12 U.S.C. §
1831i) and Subpart H of Regulation Y of the Board of Governors (12 C.F.R. §§
225.71 et seq.).

18. FBC and the Bank shall comply with the restrictions on indemnification and
severance payments of section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and
Part 359 of the Federal Deposit Insurance Corporation’s regulations (12 C.F.R.
Part 359).

Compliance with the Agreement

19. (a) Within 10 days of this Agreement, the boards of directors of FBC and the
Bank shall appoint a joint committee (the “Compliance Committee”) to monitor and
coordinate FBC’s and the Bank’s compliance with the provisions of this
Agreement. The Compliance Committee shall include a majority of outside
directors who are not executive officers or principal shareholders of the Bank,
as defined in sections 215.2(e)(1) and 215.2(m)(1) of Regulation O of the Board
of Governors (12 C.F.R. §§ 215.2(e)(1) and 215.2(m)(1)). At a minimum, the
Compliance Committee shall meet at least monthly, keep detailed minutes of each
meeting, and report its findings to the board of directors of the Bank.

(b) Within 30 days after the end of each calendar quarter following the date of
this Agreement, the board of directors of the Bank shall submit to the Reserve
Bank written progress reports detailing the form and manner of all actions taken
to secure compliance with this Agreement and the results thereof.

 

13



--------------------------------------------------------------------------------

Approval and Implementation of Plans, Programs, Policies and Procedures

20. (a) The Bank shall submit written plans and programs that are acceptable to
the Reserve Bank within the applicable time periods set forth in paragraphs 4,
5, 6, 9(a), 9(b), 10(c), 11, 12 and 14 of this Agreement.

(b) Within 10 days of approval by the Reserve Bank, the Bank shall adopt the
approved plans, programs, policies and procedures. Upon adoption, the Bank shall
promptly implement the approved plans, programs, policies and procedures, and
thereafter fully comply with them.

(c) During the term of this Agreement, the approved plans, programs, policies
and procedures shall not be amended or rescinded without the prior written
approval of the Reserve Bank.

Communications

 

  21. All communications regarding this Agreement shall be sent to:

 

  (a) Mr. Robert Hawkins

    Assistant Vice President

    Federal Reserve Bank of Atlanta

    2301 DeFore Hills Road

    Atlanta, Georgia 30318

 

  (b) Ms. Susan Martinez

    President & CEO

    Florida Bank Group, Inc.

    Florida Bank

    201 North Franklin Street

    Suite 100

    Tampa, Florida 33602

 

14



--------------------------------------------------------------------------------

Miscellaneous

22. Notwithstanding any provision of this Agreement, the Reserve Bank may, in
its sole discretion, grant written extensions of time to FBC and the Bank to
comply with any provision of this Agreement.

23. The provisions of this Agreement shall be binding upon FBC and the Bank and
their institution-affiliated parties, in their capacities as such, and their
successors and assigns.

24. Each provision of this Agreement shall remain effective and enforceable
until stayed, modified, terminated, or suspended in writing by the Reserve Bank.

25. The provisions of this Agreement shall not bar, estop, or otherwise prevent
the Board of Governors, the Reserve Bank, or any other federal or state agency
from taking any other action affecting the Bank, or any of its current or former
institution-affiliated parties and their successors and assigns.

 

15



--------------------------------------------------------------------------------

26. Pursuant to section 50 of the FDI Act (12 U.S.C. § 1831aa), this Agreement
is enforceable by the Board of Governors under section 8 of the FDI Act (12
U.S.C. § 1818).

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 1st day of March, 2011.

 

FLORIDA BANK GROUP, INC.     FEDERAL RESERVE BANK OF ATLANTA By:  

    /s/ Susan Martinez

    By:  

    /s/ Robert Hawkins

      Susan Martinez           Robert Hawkins       President & CEO      
    Assistant Vice President FLORIDA BANK       By:  

    /s/ Susan Martinez

            Susan Martinez             President & CEO      

 

16